Citation Nr: 1824746	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  16-47 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral cervical nerve root compression disability, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1964 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from September 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for a bilateral cervical nerve root compression disability, to include as secondary to a service-connected disability, is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

During the entire period of the claim, the impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran contends that a rating in excess of 30 percent for service-connected PTSD is warranted, as the claimed disability is now manifested by frequent angry outbursts, behavioral changes, and being harmful to the people who surround him.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Diagnostic Code 9411 is used to rate PTSD and other mental disorders and applies the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned when a PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2017).  The regulation has been changed to designate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD, but not dispositive of the rating warranted.

In evaluating the evidence, the Board also considers the GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in the VA's Schedule for Rating Disabilities.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

A February 2015 psychiatry consult record indicated that the Veteran had not received therapy or medication for his PTSD.  There was an indication of depressed mood, sleep disturbances, intrusive thoughts, anxieties, avoidance, and hypervigilance.  There was an indication of good judgment, fair insight, and impulse control.  No suicidal ideation was noted.  The Veteran reported coping by giving food to "street children."  

An August 2015 psychiatry outpatient note indicated that the Veteran refused to mingle with people, experienced feelings of depression and loneliness, and sleep disturbances.  There were notations of bad dreams, intrusive thoughts, anxieties, avoidance, and hypervigilance, but no suicidal ideation.  He exhibited good judgment, fair insight, and good impulse control.

An August 2015VA PTSD examination revealed depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names.  The examiner opined that the PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   The Veteran was described as being generally cooperative with "good social graces."  He spoke relevantly and with coherence.  Mood was generally euthymic with a wide and appropriate affect.  The examiner noted re-experiencing symptoms, but nothing significantly bothersome.  There were no suicidal ideations.  He had good impulse control, judgment, intact reality testing and adequate cognitive function.  The Veteran reported living with his son who was frequently away from the house for medical school and stated that his sister lived nearby.  He mostly spends time at home, takes short walks, gardens, and maintains two close friends and several acquaintances.  

An June 2016 VA PTSD examination revealed depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, and directions or recent events, and disturbances of motivation and mood.  The examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was described as being cooperative, coherent, relevant, spontaneous, oriented, "good social graces," well-kept and appropriately dressed with euthymic mood, good insight, good judgment, good impulse control, and appropriate affect.  The Veteran denied suicidal thoughts and hallucinations.  He did describe occasional passive thoughts about death.  The Veteran reported that he was staying with his son, not too far from his sister.  He has a good relationship with his son and siblings.  The Veteran reported staying pre-occupied by gardening, driving around, playing cards or going for walks.  A GAF score of 75 was assigned. 

While the GAF score is not dispositive of a rating that is to be assigned and is only intended to indicate symptoms at the time it is assigned, it does represents a medical professional's estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  GAF scores between 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and result in no more than slight impairment in social, occupational, or school functioning.  The Veteran's primary symptoms appeared to be depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  

The competent medical evidence of record does not show the Veteran's symptoms are of more severe nature or frequency, such as a flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory, impaired judgment; impaired abstract thinking,  or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran reports experiencing angry outburst, behavioral changes, and being harmful to others, all of the psychiatric examinations have shown him to have good judgment, impulse control and insight.  The evidence shows that the Veteran had a good relationship with his siblings and his son.  The Veteran also indicated a willingness to go out in the community and engage with "street children" in his neighborhood, in addition to two close friends and several acquaintances.  The Veteran always appeared well dressed with "good social graces."  There was no indication of suicidal ideation.

The Board notes that in the June 2016 VA PTSD examination the Veteran did exhibit disturbances of motivation and mood.  However, the overall criteria still more nearly approximated a rating of 30 percent.  The Board also notes that the examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms, which corresponds with a 10 percent rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD and the claim for an increased rating must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

A January 2016 x-ray report indicated a straightened cervical spine with possible cervical nerve root compression.  The Veteran contends that his bilateral cervical nerve root compression disability is the result of active service, or is secondary to a service-connected disability.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

Service treatment records are negative for any complaints, treatment, or diagnoses pertaining cervical spine condition.  Several service examinations, including an April 1984 separation examination, were negative, and the Veteran denied a history of any relevant symptoms.  His records contain several entries relating to other conditions, including orthopedic complaints, but do not reference a cervical spine condition.  Therefore, further development as to whether a current condition may be related to service does not seem warranted at this time.

Nevertheless, the Board finds that a VA examination would be useful in determining if there is a diagnosis of a bilateral cervical nerve root compression disability, and if so, if it is secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, this case is REMANDED for the following:

1.  Contact the Veteran and request that he provide information as to all treatment for a bilateral cervical nerve root compression disability since January 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from June 2016 to present.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral cervical nerve compression disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should interview the Veteran and consider the lay statements regarding symptoms.  Specifically the examiner should provide the following information:

(a)  Diagnose any bilateral cervical nerve compression found, or shown during the period of this claim.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral cervical nerve root compression disability is caused or aggravated by (beyond the natural progression of the disease) a service-connected disability, including left acromioclavicular joint arthritis with bursitis and tendon tears.

4.  Undertake any additional development deemed necessary.  

5.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


